DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Status of the Claims
The amendment/remarks received 04/06/2021 have been entered and fully considered.  Claims 1-4, 6-20, and 24-27 are pending.  Claims 5 and 21-23 are cancelled.  Claims 24-27 are new.  Claim 1 is amended.  Claims 1-4, 6-20, and 24-27 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318538 A1 (“Sakai”) in view of US 2015/0364759 A1 (“Kase”).
Regarding claims 1, 3-4, 6, and 10, Sakai teaches a process for producing a carbonate compound used in the manufacture of a cathode active material for a lithium ion secondary battery (Abstract; [0001], [0006]).  The cathode active material to be obtained using the carbonate precursor is represented by the formula Li1+aNibCocMndM’eO2+f where M' is at least one member selected from the group consisting of Mg, Ca, Sr, Ba and Al; a to e are respectively 0.1[Symbol font/0xA3]a[Symbol font/0xA3]0.4, 0.175[Symbol font/0xA3]b[Symbol font/0xA3]0.5, 0[Symbol font/0xA3]c[Symbol font/0xA3]0.333, 0.3333[Symbol font/0xA3]d[Symbol font/0xA3]0.65, 0[Symbol font/0xA3]e[Symbol font/0xA3]0.05, 0.9[Symbol font/0xA3]b+c+d[Symbol font/0xA3]1.05; and f is a numerical value to be determined depending on the valence of Li, Ni, Co, Mn and M' ([0009](1), [0103]-[0108]).  The process for producing the carbonate compound includes mixing an aqueous solution of sulfate (A) and an aqueous solution of carbonate (B) that are preferably added together continuously to a mixing tank under stirring (Abstract; [0007]-
Sakai does not expressly teach the process is a continuous process in a reactor or pumping a slurry comprising seeds into the reactor.
Kase discloses a manufacturing process of a precursor of an active material (in this case a nickel-, cobalt-, and manganese-containing hydroxide (Abstract).  Kase teaches the process is divided into two steps: a seed particle formation step and a seed 
As to the molar ratio of the M’seeds/M”feed, Kase teaches that the amount of seed particles formed in the seed particle formation step can be adjusted to obtain an excellent distribution of particle size.  In the continuous process, the feeding rate of metals in the seed particle formation step is preferably from 5% to 20% of the feeding seeds/M”feed being between 0.001 and 0.05.  The ratio would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ratio disclosed by Kase overlaps the ratio as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 2, modified Sakai discloses the method of claim 1.  Sakai teaches that the particle size D50 of the obtained carbonate compound, i.e. after the first and second precipitation steps, can be 3 [Symbol font/0x6D]m ([0059]).  The ordinary skilled artisan would appreciate that the carbonate compound formed after the first step will be smaller than that obtained after the second precipitation step.  Thus, the carbonate compound formed after the first precipitation step of Sakai can be less than 3 [Symbol font/0x6D]m.  Obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 7, modified Sakai discloses the method of claim 1.  Although Sakai does not expressly teach that a concentration of NH3 in the reactor is less than In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05 (II)(B).
Regarding claim 8, modified Sakai discloses the method of claim 1.  Sakai teaches that the composition of the cathode active material and the sulfate (A) used in the first precipitation step as discussed above with respect to claim 1 (see also Sakai at [0007](1), [0009](9), [0016]).  The ordinary skill artisan would appreciate that the mol % of Mn in the sulfate (A) used in the first precipitation step may be very near 65%, e.g. 66% or 67%.  Although Saka does not expressly teach that M=M’, obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 9, modified Sakai discloses the method of claim 1.  Although Sakai does not expressly teach that the solid content in the slurry is between 30 and 300 g/L, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a slurry method of Sakai with a solid content as recited in the claim because that skilled artisan would appreciate the solid content is directly related to the amount of particles present in solution, which will directly affect In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05 (II)(B).
Regarding claims 11 and 14, modified Sakai discloses the method of claims 5 and 1, respectively.  Sakai modified above teaches a molar ratio of M’seeds/M”feed as discussed above with respect to claims 1 and 5.  Sakai also teaches that the obtained carbonate precursor is preferably dried ([0056]).  For example, as shown in Table 3 (see values for D10, D50, and D90 shown in the table), the carbonate precursor can have a span ranging from 0.71 to 1.07 ([0135]; Table 3).
Sakai does not expressly teach the ratio M'seeds/M"feed is selected to yield a predetermined median particle size of the M-carbonate precursor [claim 11], and while Sakai discloses a span of less than 2, Sakai does not expressly teach the ratio M'seeds/M"feed is selected to obtain the span<2 of the dried M-carbonate precursor [claim 14].
However, it would been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to employ the ratio in the method of modified Sakai in the manner recited in the claims because: Sakai teaches that the concentration of an aqueous solution employed in its method can affect the particle size of the carbonate precursor (see also Sakai at [0040]); and, that skilled artisan would appreciate that both the concentration of the solutions introduced into the reactor, and the time those solutions spend in it (i.e. reaction time), will affect the resulting size of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 12, Sakai teaches that the sulfate (A) used in the first precipitation step can have proportion of 100 mol% Mn to the total of No, Co and Mn ([0034]).  Thus, the carbonate compound produced in the first precipitation step using this sulfate (A) is MnCO3.
Regarding claims 15-20, modified Sakai discloses the method of claims 1, 4-6, 8, and 14, respectively.  Sakai teaches that, in a process for producing a cathode active material, a carbonate obtained by the production process described above (with respect to claims 1, 4-6, 8, and 14) and lithium carbonate are mixed and fired at from 600 to 1,000° C from 4 to 20 hours to obtain a cathode active material ([0077], [0083], [0084]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318538 A1 (“Sakai”) as applied to claim 1 above, and further in view of US 2006/0105239 A1 (“Paulsen”).
Regarding claim 13, modified Sakai above discloses the method of claim 1.  Although Sakai does not expressly teach the ionic solution further comprises a 3, or OH/HCO3, or both these ratios are less than 1/10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydroxide in the method of Sakai because Paulsen teaches that solutions using either a hydroxide or a carbonate can both be used to produce precursors useful in the production of cathode active materials (see e.g. Paulsen, Examples 0.1 and 0.2), and that skilled artisan would also appreciate that the a hydroxide can also be used to control the pH of a solution.  Furthermore, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  See MPEP 2144.06 (I).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0053545 A1 (“Liu”) in view of US 2012/0080649 A1 (“Koenig, Jr.”) and US 2015/0364759 A1 (“Kase”).
Regarding claims 24-27, Liu discloses a method of preparation of lithium transition metal oxides from carbonate precursors (Abstract).  The method comprises a) formulating a solution with an aqueous solution (“solution A”) containing a mixture of at least two of the ions of the following metal elements (“Men+”): Cobalt (Co), Nickel (Ni), and manganese (Mn); and an aqueous solution containing ions of CO32- (“solution B”); and b) mixing, stirring, and reacting solution A and solution B for several hours to obtain the Ni1-x-yCoxMnyCO3 precursor ([0017]-[0018]).  The CO32- in solution B derives from, 2CO3 or K2CO3 ([0027]).  The carbonate precursor is then filtered, washed, and dried (“separated”) ([0034]).
Regarding the composition of the M carbonate precursor, it is noted that Liu discloses the M carbonate precursor has the composition Ni1-x-yCoxMnyCO3 ([0018]).  However, Liu is silent regarding M = NixMnyCozAn, A being a dopant, with x>0, 0.65<y<1, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 24]; x>0, 0<y<0.33, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 25]; 0.5<x≤1, y>0, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 26]; and x>0, y<0.65, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 27].  
Koenig, Jr. discloses a process for preparing transition metal particles (Abstract) and teaches that Ni affects capacity, cycle life, and interfacial cell impedance and Mn content affects cycle life and safety ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of Ni, Mn, and Co through routine experimentation in view of the teachings of Koenig, Jr.
Liu does not expressly disclose the process is a continuous process in a reactor; the pumping a slurry comprising seeds into the reactor the seeds comprising M’-ions, wherein the slurry contains a total amount of M’ ions (M’seeds), wherein M’=Nix’Mny’Coz’A’n’, A’ being a dopant, with 0≤x’≤1, 0≤y’≤1, 0≤z’≤1, 0≤n’≤1 and x’+y’+z’+n’=1, and wherein the molar ratio M’seeds/M’’feed
Kase discloses a manufacturing process of a precursor of an active material (in this case a nickel-, cobalt-, and manganese-containing hydroxide (Abstract).  Kase teaches the process is divided into two steps: a seed particle formation step and a seed particle growth step (Fig. 1; [0074], [0085]).  The process may be performed as a batch process or a continuous crystallization process, where the continuous crystallization process, in which a reaction solution and a seed particle growth slurry undergo a reaction in the reaction vessel, is preferred ([0153]).  In one example, the seed particles formed in a crystallization reaction vessel I are continuously discharged by overflow and introduced to a crystallization reaction vessel II where the seed particle growth step is performed and the precursor is continuously collected by overflow ([0162]-[0166]).  Separating the reaction in this manner, enables the control of the particle form of the precursor (in this case, the composite hydroxide) which is to be formed ([0072]).  Furthermore, in the seed particle formation step, seed particles having a narrow distribution of particle size and being uniform can be formed; on the other hand, in the seed particle growth step, nuclei can be uniformly grown up, and consequently, nickel-cobalt composite hydroxide particles having a narrow distribution of particle size and being uniform can be obtained ([0091]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of separate seed particle formation steps and seed particle growth steps in a continuous process as taught by Kase to enable control of the form of the particles such as those having a narrow distribution of particle size which results in higher charge and discharge capacity per battery volume ([0046]).
As to the molar ratio of the M’seeds/M”feed, Kase teaches that the amount of seed particles formed in the seed particle formation step can be adjusted to obtain an excellent distribution of particle size.  In the continuous process, the feeding rate of metals in the seed particle formation step is preferably from 5% to 20% of the feeding rate in the seed particle growth step ([0127]).  This overlaps the claimed range of M’seeds/M”feed being between 0.001 and 0.1.  The ratio would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ratio disclosed by Kase overlaps the ratio as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Further regarding claim 27, the claim recites wherein y’≤y.  Liu discloses no concentration gradient of the element Mn.  Therefore, the limitation is met in the case wherein y’=y.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to said claim.
Applicant's arguments filed 04/06/2021 regarding the rejection of claim 1 under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues the claim limitation “the molar ratio M’seeds/M’’feed is between 0.001 and 0.05” excludes the point 0.05 (i.e. “Amended claim 1 recites a molar ratio less than 0.05, which is less than the lower possible molar ratio described in Kase (which is greater than 0.05).”)  The Office respectfully disagrees.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.  However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  See also MPEP 2111.01.  The broadest reasonable interpretation of “between 0.001 and 0.05” is inclusive of the endpoints.  Between is not defined in the specification to be exclusive of the endpoints.  Citing to the published application, the molar ratio M’seeds/M’’feed is discussed in [0020] as “between 0.001 and 0.05” and in [0049] as “preferably 0.001 to 0.1, and particularly preferably 0.001 to 0.05” and is shown in various Examples as 0.005, 0.01, 0.02, and 0.05 (see Tables 1-4).  This supports the .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727